EXHIBIT 10.66


SECOND AMENDMENT TO
SERIES D CONVERTIBLE STOCK PURCHASE AGREEMENT


This Second Amendment, dated as of August 29, 2008 (the “Amendment”), is to that
certain Series D Convertible Stock Purchase Agreement, which was dated as of
June 13, 2007, as amended on August 29, 2008, by and among BPO Management
Services, Inc. (the “Company”) and the purchasers listed on Exhibit A thereto
(the “Purchasers”).  The Company and the Purchasers are, together, the
“Parties.”  Capitalized terms used but not defined herein shall have the meaning
as set forth in the Stock Purchase Agreement (defined below).
 
RECITALS
 
WHEREAS, the Parties entered into that certain Series D Convertible Preferred
Stock Purchase Agreement, dated June 13, 2007, pursuant to which the Purchasers
purchased shares of the Company’s Series D Convertible Preferred Stock and
warrants to purchase shares of the Company’s Series D-2 Convertible Preferred
Stock and Common Stock;
 
WHEREAS, the Parties amended the Stock Purchase Agreement on August 29, 2008 to
amend certain provisions as described therein (as amended, the “Stock Purchase
Agreement”); and
 
WHEREAS, the Company has requested that certain provisions of the Stock Purchase
Agreement be amended in the manner set forth hereinbelow, and certain of the
Purchasers, amounting to holders of at least 75% of the Preferred Shares then
outstanding, have agreed to amend the Stock Purchase Agreement, thereby amending
the Stock Purchase Agreement for all Purchasers, as stated in Section 9.3 of the
Stock Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE 1
AMENDMENT
 
1. Deletion of Section of Stock Purchase Agreement.  Section 3.25 of the Stock
Purchase Agreement is hereby deleted in its entirety and replaced with the
following:  “[Reserved].”
 
ARTICLE 2
MISCELLANEOUS PROVISIONS
 
2. Miscellaneous Provisions.
 
2.1 No Further Amendments.  Except as amended by this Amendment and as required
for conformity to the previous amendments to the Warrants and to the previous
consents of the Purchasers, the Stock Purchase Agreement remains unmodified and
in full force and effect.  In the event of any inconsistency between the
provisions of the Stock Purchase Agreement, the Warrants (as previously
amended), and the provisions of this Amendment, the provisions of this Amendment
shall prevail.  This Amendment may only be modified or amended by a written
agreement in the manner provided by the Stock Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------



2.2 Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which when taken together
shall constitute one and the same instrument.  Facsimiles or portable document
files transmitted by e-mail containing original signatures shall be deemed for
all purposes to be originally signed copies of the documents which are the
subject of such facsimiles or files.
 
2.3 Binding on Successors. This Amendment shall be binding upon and shall inure
to the benefit of the successors and permitted assigns of the Parties.
 
2.4 Entire Agreement.  The Stock Purchase Agreement, as amended hereby, the
Warrants, as previously amended, the D and D-2 Preferred Stock Designations, as
previously amended, the Certificate of Designation of the Relative Rights and
Preferences of the Series F Convertible Preferred Stock, and the Warrant
Exchange Agreement collectively contain the entire understanding among the
Parties and supersede any prior written or oral agreements among them respecting
the subject matter contained herein.  There are no representations, agreements,
arrangements or understandings, oral or written, among the Parties relating to
the subject matter hereof that are not fully expressed herein and therein.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly
authorized officer to execute this Amendment all effective as of the day and
year first above written.
 
THE COMPANY:
 
BPO MANAGEMENT SERVICES, INC.,
a Delaware corporation
 
 

By:  /s/ Patrick A. Dolan   Name:  Patrick A. Dolan   Its: 
Chief Executive Officer
 

 




THE PURCHASERS:
 
The undersigned hereby consents to the amendment set forth herein.
 
 

VISION OPPORTUNITY MASTER FUND, LTD.             By:   /s/ Adam Benowitz   Name:
Adam Benowitz   Its: Director              
RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC.
           
By:
/s/ Russell Cleveland    
Russell Cleveland
President
     
RENAISSANCE US GROWTH INVESTMENT TRUST PLC
           
By:
/s/ Russell Cleveland    
Russell Cleveland
President
 

 
 
3

--------------------------------------------------------------------------------


 

 
US SPECIAL OPPORTUNITIES TRUST PLC
            By: /s/ Russell Cleveland  
 
Russell Cleveland
President
                   
PREMIER RENN US EMERGING GROWTH FUND LTD.
            By: /s/ Russell Cleveland  
 
Russell Cleveland
President
           
BRIDGEPOINTE MASTER FUND LTD.
            By:    
 
Name:
Title:
                   
HELLER CAPITAL INVESTMENTS LLC
           
By:
/s/ Ronald J. Heller    
Name: Ronald J. Heller
Title: Chief Executive Officer
 

 
 
4

--------------------------------------------------------------------------------